TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 15, 2019



                                      NO. 03-19-00698-CR


                                 Arturo Aleman, Jr., Appellant

                                               v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.